Pfeifer, J.,
dissenting. The majority improperly interprets R.C. 4905.32 and 4905.35. These statutes integrate principles of competitiveness into the Ohio utilities market. R.C. 4905.32 and 4905.35 mandate that the commission strike down schemes which provide privileges to some competitors or which unduly place others at a disadvantage.
Ohio Bell’s intra-LATA dialing scheme is self-serving and effectively eliminates the possibility of any competition in the intra-LATA calling market. Any customers making intra-LATA calls with Ohio Bell can simply dial 1 plus the number of the party they wish to contact. However, any customer desiring to place an intra-LATA call with any of Ohio Bell’s competitors must first dial a *210cumbersome multi-digit access code. By inconveniencing anyone interested in contracting with its competitors, Ohio Bell secures for itself a monopoly in the intra-LATA call market. This is precisely the result that R.C. 4905.32 and 4905.35 prohibit.
Accordingly, I dissent.